United States Court of Appeals
                       For the First Circuit

No. 13-2251

                          JEFFREY F. RYAN,

                             Appellant,

                           CHEVONNE SIUPA,

                             Plaintiff,

                                 v.

              ASTRA TECH, INC.; JOE JOHNSON; STEVE CYR,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Leo T. Sorokin, U.S. Magistrate Judge]


                               Before

                  Torruella, Thompson, and Kayatta,
                           Circuit Judges.


     Arnold R. Rosenfeld, with whom Camille F. Sarrouf and Sarrouf
Law, LLP were on brief, for appellant.
     Andrea C. Kramer, with whom Hirsch Roberts Weinstein, LLP was
on brief, for appellees.



                          November 14, 2014
           KAYATTA, Circuit Judge. Attorney Jeffrey Ryan ("Ryan")

appeals from the district court's revocation of his permission to

practice pro hac vice for the plaintiff in the underlying lawsuit

that gave rise to these proceedings.1    The district court revoked

Ryan's pro hac vice admission after finding that he lied to the

court about attempting to interfere with the deposition of his

client.   Finding no error, we affirm.

                           I. Background

           The conduct that led to the revocation challenged on this

appeal occurred during a deposition of Ryan's client by defense

counsel on October 24, 2012.     The deposition transcript shows

that a half hour into the deposition, defense counsel asked Ryan's

client, the plaintiff, about an interrogatory answer.     After the

plaintiff struggled for more than one minute to answer defense

counsel's question, the following exchange between the attorneys

took place:

     [Defense counsel]: I would like the record to reflect Mr.
     Ryan is writing notes to his client while she is
     answering a question. If he wishes to prove that's not
     true rather than going on a rampage, he can turn back
     over the notepad that he just turned over, and he can
     show us all what he wrote on it. But I will, again, be
     bringing up to the court that he was writing on a
     notepad. And when I looked at him, he turned it over.



     1
       The parties consented to proceed before a magistrate judge
pursuant to 28 U.S.C. § 636(c)(1). The magistrate judge thus had
authority to "conduct any or all proceedings" in the matter, id.,
so we refer to relevant rulings as those of "the district court,"
or simply "the court."

                                -1-
       It was clear that [the plaintiff's] eyes were looking at
       the notepad as well.

       Mr. Ryan: Nothing that [defense counsel] said in that
       last statement was accurate. 100 percent false.

       [Defense counsel]: Then I would request that you bring
       that notepad to the court and let the court look at it.

Defense counsel then asked the plaintiff while she was still under

oath whether she had seen Ryan flip the notepad over.                      The

plaintiff admitted that "[t]he notepad has been flipped over and

reflipped over," and "I saw something in my peripheral vision."

The plaintiff denied looking at the notepad.                   After further

skirmishes, the deposition was suspended, with defense counsel

announcing that she was calling the court.

            After a forty-minute recess, Ryan and the plaintiff made

statements on the deposition record. Ryan stated his position that

defense counsel was wasting her allotted deposition time, and Ryan

and the plaintiff both accused defense counsel of writing notes

during prior depositions of the defendants.               Ryan also announced

that he was "prepared to show to the judge the notepad, which, as

I accurately stated, only contains the information about the

address of the courthouse which we're going to . . . later today."

            A status conference with the district court had already

been   scheduled   for   4:15   that    afternoon    to    resolve   unrelated

deposition scheduling disputes.              After the court addressed the

scheduling issues, defense counsel described the notepad incident



                                       -2-
and made an oral motion for monetary sanctions, including costs for

the court reporter and to have future depositions video-recorded.

             Ryan began his rebuttal by showing the court a notepad

that Ryan said was the notepad he had at the deposition.              The only

writing on the notepad was the address of the courthouse.                   Ryan

denied that defense counsel saw him writing a note because defense

counsel's binders on the table would have obstructed her view of

his notepad.        He accused defense counsel of writing notes to her

clients during prior depositions.            Ryan did admit to flipping the

notepad over but maintained that he had only written the address of

the courthouse on the notepad before doing so.               When the court

asked Ryan why he did not simply show defense counsel the notepad,

Ryan at first answered that defense counsel did not ask to see the

notepad, and if she had, he would have shown her: "All she had to

do was ask.        I would have handed it to her, your Honor.          She did

not ask to see it."        In fact, the deposition transcript shows that

opposing counsel did invite Ryan to turn the notepad over. Pressed

on why he did not volunteer to show the notepad and resolve the

dispute, Ryan stated that he was "deeply offended" and accused

defense counsel of whispering to deposition witnesses.

             The    district   court   then     heard   testimony    from    the

deposition's       court   reporter.    She    testified   that     Ryan   wrote

something on the notepad and moved it toward his client, the

plaintiff.     He then flipped the notepad over when accused by


                                       -3-
defense counsel.        The court reporter could not read what Ryan had

written, but she could see that there were two distinct pieces of

writing on the notepad, one at the top and one further down the

page.   She recalled that, after the deposition was suspended, Ryan

left the room with the notepad for less than a minute.                      When he

returned, he held the notepad up, made some sort of offer that it

was available for viewing, and placed it on the table.                  The court

reporter    was       unsure   whether     defense     counsel      heard    Ryan's

announcement or looked at the notepad.

            Most significantly, the court reporter testified that the

writing    on   the    notepad   that    Ryan   placed   on   the    table    after

reentering the room was not the same as the writing on the notepad

that he had moved toward the plaintiff during the deposition.                    It

was missing a few words or a sentence that had appeared under the

writing at the top of the notepad.              Likewise, the court reporter

testified that the notepad that Ryan showed the court during the

hearing was similarly missing the writing that was on the notepad

that he had moved toward his client during the deposition.

            The plaintiff also testified. She denied that she looked

at the notepad on the table while a question was pending.                       She

confirmed that Ryan flipped the notepad over after defense counsel

went on the record about the notepad.                She also opined that the

court reporter could not have seen what was on the notepad because

the reporter continued transcribing during the incident.                        The


                                         -4-
plaintiff had "no idea" what Ryan had taken out of the room when he

left the deposition room. She did testify that Ryan showed her the

notepad before he left the room and the notepad contained the

courthouse address.

             At the end of the hearing, defense counsel made an oral

motion to revoke Ryan's pro hac vice admission because the court

reporter's testimony showed that he had offered false evidence to

the court.    The court denied the motion without prejudice but told

defense counsel that she could renew it in writing, after which

"[Ryan] has an opportunity to respond to it."

             One   week   later   the   district   court   issued   an   order

granting defendants' motion for discovery sanctions.           The district

court found the court reporter's testimony "wholly credible" and

not undermined by the plaintiff's testimony.2         Siupa v. Astra Tech,

Inc., No. 10-10525-LTS, 2012 WL 5385681, at *6-7 (D. Mass. Oct. 31,

2012).   The court made the following specific findings of fact:

     Mr. Ryan wrote something on his legal pad while the
     Plaintiff struggled to answer a question, pushed the pad
     toward his client, and then flipped it over to shield it
     from defense counsel's view. Immediately thereafter, Mr.
     Ryan failed to do what the Court would expect a lawyer to
     do in this circumstance: either show the legal pad to
     defense counsel when she stated her beliefs, or place the
     pad in a sealed envelope (if, for instance, it contained


     2
       Although the court found the plaintiff credible, when she
testified about the contents of the notepad "her demeanor reflected
that her answer was tentative, and she already had admitted she was
under stress at the time based on the manner in which her
deposition was suspended."    Siupa v. Astra Tech, Inc., No. 10-
10525-LTS, 2012 WL 5385681, at *7 (D. Mass. Oct. 31, 2012).

                                        -5-
     privileged information), taking steps to memorialize
     either action on the record during the deposition . . . .
     Instead, Mr. Ryan, in a patently false statement, denied
     having taken the actions defense counsel (and the court
     reporter) had witnessed. When the deposition was
     temporarily suspended, he took the legal pad, left the
     room, somehow disposed of the relevant writing, and
     returned. He later made another false statement on the
     record, before the parties left defense counsel's
     conference room, regarding the content of the writing on
     the legal pad.

          . . . [A]t the hearing before this Court, Mr. Ryan
     again falsely denied his actions and knowingly presented
     as evidence a legal pad that he had intentionally
     altered.

Id. at *7.

             In short, the district court found as a matter of fact

that Ryan attempted to communicate surreptitiously with his client

while   a    question   was   pending     at   a   deposition,   that   Ryan

manufactured false evidence, and that Ryan lied to the court.           The

court put these findings in the context of Ryan's prior conduct

during the case.    This conduct included adding a jury demand to a

filed amended complaint after obtaining opposing counsel's assent

and the court's permission to file an amended complaint without a

jury demand, disobeying a court order about discovery, attaching

personal and irrelevant information as exhibits to a hearing

request, and threatening to embarrass a defendant's wife.               The

court ordered Ryan to pay monetary sanctions consisting of fees and

costs for litigating the motion for sanctions, the court reporter's

time,   and    videotaping    the   plaintiff's      and   all   subsequent

depositions.     The court also directed Ryan to show cause why it

                                    -6-
should    not   revoke    his   pro   hac   vice   admission   for   flagrant

violations of the Massachusetts Rules of Professional Conduct. Id.

at *1, *8; Mass. R. Prof'l Conduct 3.3(a)(1) & (4), 3.4(a) & (b),

4.1(a).    The court gave Ryan two weeks to file a response and, at

Ryan's later request, a one week extension.

            Ryan's response to the show cause order totaled more than

100 pages, including a memorandum of law, his declaration, the

plaintiff's declaration, the declaration of a paralegal who worked

with Ryan, results from a polygraph exam Ryan took with questions

about the notepad, excerpts from deposition transcripts that Ryan

argued showed defense counsel coaching witnesses, and several other

exhibits. Soon after filing his response, Ryan also filed a motion

for reconsideration of the monetary sanctions the court had already

imposed, arguing that "new evidence ha[d] been presented" in his

response to the show cause order that undermined the court's

factual findings.        After the defendants' opposition filing, Ryan

filed a sur-reply.       Neither side requested that the court take any

additional testimony, hold oral argument, or follow any particular

procedures.

            After conducting a de novo review of the entire record in

the case, including testimony during the October 24 hearing and

Ryan's filings in response to the show cause order, the district

court again found that Ryan lied to the court and opposing counsel

and submitted false evidence.         The court observed that our circuit


                                      -7-
has not set standards for the revocation of pro hac vice status

once it has been granted.       The court decided to apply the general

due process requirements discussed in Johnson v. Trueblood, in

which the Third Circuit concluded that "some type of notice and an

opportunity to respond are necessary when a district court seeks to

revoke an attorney's pro hac vice status."           629 F.2d 302, 303 (3d

Cir. 1980).        The court concluded that the order to show cause

sufficed as notice and that Ryan had adequate opportunity to be

heard in his substantial written filings.            On December 18, 2012,

the district court issued an order revoking Ryan's pro hac vice

admission    and    denying   the   motion   for   reconsideration   of   the

monetary sanctions.      Siupa v. Astra Tech, Inc., No. 10-10525-LTS,

2012 WL 6622492, at *8 (D. Mass. Dec. 18, 2012).

             At a subsequent January 16, 2013, status conference,

Ryan, now represented by his own attorney, voiced to the district

court due process concerns about the revocation of his pro hac vice

admission.     In particular, Ryan asked the court either to grant

another evidentiary hearing or to strike the sanctions because of

the potential adverse consequences the revocation could have for

Ryan's legal career. The court gave Ryan leave to make yet another

filing in order to spell out a request for different punishment or

an additional evidentiary hearing:

     To the extent you want me to reconsider, if you will, the
     consequence or the punishment I impose, or you wish me to
     reopen it for a hearing, then file a short motion
     explaining to me what the different issues are and why

                                      -8-
        you think I should do it, and if I reopened it or had a
        further hearing, what it would be about and who would
        testify and why it would be a useful expenditure of time.

In response, Ryan filed a memorandum of law that asserted that the

court       denied    Ryan   notice     and    an   opportunity       to   be   heard   in

violation       of    his    due   process     rights    and    the    sanctions     were

disproportionate to the alleged misconduct.                    His filing ended with

a request for a hearing ("Ryan requests a hearing"), but it

contained no detail about who the witnesses would be, what they

would       testify    about,      or   why    a    hearing    "would      be   a   useful

expenditure of time."3             Ryan also objected that he did not have

prior notice that the finding that he wrongfully inserted the jury

demand into the amended complaint was a potential ground for

revocation of his pro hac vice admission.                 Ryan did not attempt to

controvert the finding itself.

               On February 5, 2013, the district court denied Ryan's

requests for reconsideration and a hearing.                    Siupa v. Astra Tech,


        3
       The closest Ryan came to proposing testimony to be offered
at a hearing was in his argument that the October 24, 2012, hearing
was deficient: "[Ryan] should have been accorded at least notice of
the purpose of the October 24, 2012 hearing and a separate
opportunity to be heard, to confront his accuser, and even possibly
to testify." Given notice and a chance to prepare, Ryan asserted
that he could have prepared direct and cross examinations of the
court reporter and the plaintiff, obtained photographs and a
reconstruction of the deposition table to "analyze[] the lines of
sight of the witnesses, a key factor in their testimony," obtained
separate counsel, and called defense counsel as a witness.       In
fact, the record is undisputed that Ryan knew at least four hours
beforehand exactly what the subject of the October 24 hearing would
be--his behavior at the deposition--and he did not seek any greater
opportunity to prepare for that hearing.

                                              -9-
Inc., No. 10-10525-LTS, 2013 WL 450149, at *3 (D. Mass. Feb. 5,

2013).      The court concluded that no due process violation occurred

and Ryan failed to justify another evidentiary hearing. As for the

amended complaint, the court noted that Ryan must have known that

the complaint was at issue because he addressed it in his initial

response to the show cause order.         Ryan now appeals the revocation

of his pro hac vice admission and the imposition of monetary

sanctions,4 neither of which was mooted by the eventual settlement

of his client's claim.         See Obert v. Republic W. Ins. Co., 398 F.3d

138,       143   (1st   Cir.   2005)   (potential   damage   to   attorneys'




       4
        Ryan filed a joint notice of appeal with the plaintiff
after the defendants prevailed in the underlying employment
discrimination case. The joint notice of appeal announced Ryan's
intention to "appeal[] the revocation of his pro hac vice admission
to the United States District Court, District of Massachusetts, by
Chief Magistrate Judge Leo T. Sorokin, on October 31, 2012,
reconsideration denied, on December 18, 2012, in the above entitled
case." Although it would have been preferable for Ryan to file a
separate notice of appeal challenging the sanctions order, we
nonetheless have jurisdiction over Ryan's appeal from the
revocation of his pro hac vice admission.              See In re
Plaza-Martínez, 747 F.3d 10, 13 (1st Cir. 2014).
     Ryan's intent to appeal the monetary sanctions order is not so
clear. He seeks in a supplemental letter brief to clarify that he
also appeals the order imposing monetary sanctions. We have an
"oft-stated policy of affording liberal construction" to the notice
requirement in Federal Rule of Appellate Procedure 3. Id. Both
orders referenced in the joint notice of appeal concerned the
monetary sanctions as well as Ryan's pro hac vice admission. These
references, along with our policy of liberal construction, are
enough for us to assert jurisdiction over Ryan's appeal of the
monetary sanctions. See Fed. R. App. Proc. 3(c)(1)(B) ("The notice
of appeal must . . . designate the judgment, order, or part thereof
being appealed.").

                                       -10-
reputations from findings of ethical violations was sufficient to

avoid mootness).

                          II. Standard of Review

            Although the district court did not explain the basis of

its authority to revoke Ryan's pro hac vice admission, it relied on

the district court's inherent power to sanction.           See Chambers v.

NASCO, Inc., 501 U.S. 32, 43 (1991) (federal courts have inherent

power "to discipline attorneys who appear before it").            We review

the imposition of a sanction pursuant to the court's inherent power

for an abuse of discretion. United States v. Agosto-Vega, 731 F.3d

62, 64 (1st Cir. 2013); see also In re Cordova-González, 996 F.2d

1334, 1335 (1st Cir. 1993)(per curiam)(reviewing disbarment for

abuse of discretion).      Importantly, we accept all findings of fact

unless clearly erroneous.      F.A.C., Inc. v. Cooperativa de Seguros

de Vida de P.R., 563 F.3d 1, 6 (1st Cir. 2009).

                               III. Analysis

            We begin with the obvious.          Trial courts have ample

authority pursuant to Fed. R. Civ. P. 30(d)(2) to impose sanctions

"on   a   person   who    impedes,    delays,   or   frustrates   the   fair

examination of the deponent."           The rule itself spells out no

specific procedure, but the procedure the district court followed

at the request of both counsel is standard: counsel suspended the

deposition to bring the issue to the court, and the court heard

arguments   from   both    counsel,    took   testimony   and   evidence   as


                                      -11-
reasonably proffered, and later issued a decision imposing monetary

sanctions.     Under Rule 30(d)(2), this procedure was unassailable,

and Ryan offers no precedent suggesting otherwise.                Ryan does

correctly argue that monetary sanctions of this type are more fair

when accompanied by notice and an opportunity to be heard.                See

Agosto-Vega, 731 F.3d at 66 ("[T]he sua sponte issuance of a

sanction order, staking out a view and judgment without any warning

or opportunity to be heard, increases the likelihood of error and

the appearance of unfairness.").      Here, though, the sanctions were

issued at the request of a party, and Ryan was heard before any

decision was made.       The issue, too, was quite simple, and turned

entirely on the testimony of four people, all of whom were present

at the hearing.

             Unable to assail the procedures followed by the district

court   in   resolving    the   discovery   dispute   with   an   award   of

sanctions, Ryan raises three challenges to the court's revocation

of his pro hac vice admission.      First, he argues that the district

court failed to follow the procedure for attorney discipline in

District of Massachusetts Local Rule 83.6.       Second, he argues that

the procedure the court did follow violated his due process rights.

Finally, Ryan challenges the court's decision on the merits by

arguing that there was insufficient evidence to support the fact

findings upon which both the revocation of his pro hac vice




                                   -12-
admission and the preceding discovery sanctions were predicated.

We address each challenge in turn.5

A. Applicability of the Local Rules governing attorney discipline

          Ryan argues that the district court failed to follow two

provisions   of    the    district     court's      local    rule     governing

disciplinary proceedings. See D. Mass. Local R. 83.6(4), (5). The

first provision provides that "[f]or misconduct defined in these

rules, and for good cause shown, and after notice and opportunity

to be heard, any attorney admitted to practice before this court

may be disbarred, suspended from practice before this court,

reprimanded or subjected to such other disciplinary action as the

circumstances     may   warrant."     D.    Mass.    Local   R.     83.6(4)(A).

Misconduct includes "[a]cts or omissions . . . that violate the

ethical requirements and rules concerning the practice of law of

the Commonwealth of Massachusetts."         D. Mass. Local R. 83.6(4)(B).

The court fully complied with Local Rule 83.6(4) before revoking

Ryan's admission to practice before the court.                Ryan received

notice in the order to show cause informing Ryan that the court was



     5
        Ryan does not actually challenge in his brief the award of
monetary sanctions per se. The only argument Ryan devotes to the
issue is a short statement in his reply brief that the notice of
appeal also included the monetary sanctions.      See Rodríguez v.
Municipality of San Juan, 659 F.3d 168, 175 (1st Cir. 2011) ("It
should go without saying that we deem waived claims not made or
claims adverted to in a cursory fashion, unaccompanied by developed
argument."). Even if Ryan had not waived this claim, however, we
would find the monetary sanctions proper for the same reasons we
find the revocation of his pro hac vice admission proper.

                                     -13-
considering revoking his pro hac vice admission based on two and a

half    pages   of   factual    findings   describing      Ryan's   "serious

misconduct."

            Ryan also had sufficient opportunity to be heard.           The

district court gave Ryan all the time he requested in order to file

a response to the order to show cause.       Ryan took advantage of this

opportunity to file declarations, exhibits, and argument.               The

court also entertained a motion for reconsideration challenging the

monetary sanctions and a "sur-reply" to Astra Tech's filing in

support of the revocation and monetary sanctions. The court even

allowed Ryan, through counsel, to file an additional memorandum

continuing to re-argue the issues even after entry of the order

revoking Ryan's pro hac vice status.        These filings provided Ryan

ample opportunity to contest the proposed revocation.

            The second local rule Ryan relies on sets out a more

detailed    referral   and     hearing   procedure   for    court-initiated

attorney disciplinary proceedings. D. Mass. Local R. 83.6(5). The

rule states in relevant part that

       When misconduct or allegations of misconduct that, if
       substantiated, would warrant discipline as to an attorney
       admitted to practice before this court, is brought to the
       attention of a judicial officer, whether by complaint or
       otherwise, and the applicable procedure is not otherwise
       mandated by these rules, the judicial officer may refer
       the matter to counsel for investigation, the prosecution
       of a formal disciplinary proceeding or the formulation of
       such other recommendation as may be appropriate.




                                    -14-
D. Mass. Local R. 83.6(5)(A).             If the independent counsel decides

that formal disciplinary proceedings are appropriate, the court may

issue an order for the respondent-attorney to show cause why the

attorney should not be disciplined.               D. Mass. Local R. 83.6(5)(C).

If the respondent-attorney raises "any issue of fact" or "wishes to

be heard in mitigation," then the chief judge "shall set the matter

for   prompt   hearing        before    three     (3)    judges   of    this   court."

D. Mass. Local R. 83.6(5)(D). The complaining judge may not sit on

this panel.      Id.

           Local       Rule    83.6(5)     does    not    unambiguously        indicate

whether   it     is    a   mandatory       or     discretionary        procedure   for

disciplining an attorney.              The rule's language that the district

court "may" refer the matter to independent counsel suggests that

the rule's disciplinary procedure is merely an option available to

the   district    court       and   not   a     prescribed    course      of    action.

Certainly the district court possesses inherent authority to levy

sanctions and control who may appear before it.                   See Chambers, 501

U.S. at 42-46; Agosto-Vega, 731 F.3d at 64. It seems unlikely that

the Massachusetts district court intended to restrict the exercise

of its broad and important inherent authority so significantly and

cumbersomely without doing so expressly and unambiguously.6                          In


      6
       Other district courts in the First Circuit have chosen to
make referral to independent or bar counsel expressly mandatory.
See, e.g., D. Me. Local R. 83.3(e)(1) ("[T]he Judge shall refer the
matter to counsel for investigation and the prosecution of a formal
proceeding or the formulation of such other recommendation as may

                                          -15-
fact, the Local Rules expressly preserve the district court's

inherent power to sanction attorneys appearing before it.       See

D. Mass. Local R. 83.6(11)(A) ("Nothing contained in these rules

shall be construed to deny to the court such powers as are

necessary for the court to maintain control over proceedings

conducted before it . . . .").       In at least one instance, the

district court itself has expressed doubt about whether referral to

bar counsel is always "effective and efficient" and treated the

procedure as discretionary.    United States v. Jones, 620 F. Supp.

2d 163, 177 (D. Mass. 2009) (stating intention to instead rely on

criminal contempt authority pursuant to 18 U.S.C. § 401 and Fed. R.

Crim. P. 42(a) to sanction prosecutors who withhold exculpatory

evidence); see also United States v. Roberts, 978 F.2d 17, 20 (1st

Cir. 1992) ("A district court possesses great leeway in the

application and enforcement of its local rules.").      Further, an

interpretation that the extensive procedure in Local Rule 83.6(5)

is mandatory would make superfluous the more general "notice and

opportunity to be heard" requirement in Local Rule 83.6(4) for

disciplining an attorney for misconduct.

             On the other hand, it also seems unlikely that the

district court would create such a detailed and resource-intensive

procedure if individual district court judges could decline to

follow it.    And, once the judicial officer triggers the Local Rule


be appropriate.").

                                 -16-
83.6(5) procedure by referring the matter to independent counsel,

the rest of the steps in the process appear to be mandatory.

            In the end, we need not decide this question because Ryan

never asked the district court to follow the Local Rule 83.6(5)

procedure. Ryan did not so much as mention the relevant local rule

in any of his district court filings or appearances, his voluminous

response to the order to show cause, or his sur-reply.            Even after

he retained counsel, counsel too made no belated request or

argument that the rule's procedure be invoked.             Ryan had ample

opportunity to argue below that Local Rule 83.6(5) dictated a

specific procedure, but he failed to do so.

            We therefore review the district court's alleged failure

to follow Local Rule 83.6(5) for plain error.         See Tasker v. DHL

Retirement Sav. Plan, 621 F.3d 34, 40-41 (1st Cir. 2010).                To

overcome plain error review, Ryan must show "(1) an error occurred

(2) which was clear or obvious and which not only (3) affected

[Ryan's] substantial rights, but also (4) seriously impaired the

fairness,    integrity,   or   public    reputation   of    the    judicial

proceedings."    Id. (internal quotations omitted).        Given the lack

of clarity that we have already discussed concerning whether the

rule's procedure must always be invoked in such cases, we cannot

find the failure to follow the procedure in the local rule clear or

obvious error.    Nor has Ryan given us reason to believe that the

outcome of his case would have been any different if the district


                                  -17-
court had followed the local rule procedure.                   Ryan has therefore

failed to establish plain error.

B. Alleged due process violations

                 That brings us to Ryan's more general challenge that the

district court violated his right to procedural due process under

the Fifth Amendment.                 In particular, Ryan claims that he was

entitled to prior notice, an opportunity to be heard, and an

evidentiary hearing.            We have not yet decided whether an attorney's

pro hac vice admission is a property interest protected by due

process,         and,   if   so,     what   procedural   safeguards    due   process

requires before the district court may revoke that admission.                    We

need       not   answer      these   questions     today,   however,   because   the

district court afforded Ryan each of the procedural protections to

which he claims he was entitled.7


       7
          Other circuits have concluded that attorneys admitted pro
hac vice are entitled to notice and an opportunity to be heard
before the court revokes their admission. See Belue v. Leventhal,
640 F.3d 567, 577 (4th Cir. 2011) ("[O]nce [pro hac vice] status is
granted, attorneys must receive some modicum of due process before
it is revoked.") (collecting cases); Lasar v. Ford Motor Co., 399
F.3d 1101, 1112 (9th Cir. 2005) ("[W]e have held that a district
court need only provide notice and an opportunity to be heard
before revoking an attorney's pro hac vice status."); Johnson, 629
F.2d at 303 ("[W]e believe that some type of notice and an
opportunity to respond are necessary when a district court seeks to
revoke an attorney's pro hac vice status."). These courts have
declined to require additional procedural safeguards. See Belue,
640 F.3d at 577 ("While courts are generally in agreement that pro
hac vice attorneys must receive notice of the specific grounds for
revocation and a meaningful opportunity to respond, none have been
willing   to   extend   due  process   protections   beyond   those
baselines."). We have reached the same conclusion for attorneys
facing disbarment. In re Cordova-González, 996 F.2d 1334, 1336

                                            -18-
               To the extent due process required prior notice and an

opportunity to be heard, those requirements mirror those in Local

Rule 83.6(4) and were satisfied by the October 31 order to show

cause and the opportunities to file several written responses in

the district court.      This is not a case in which the district court

disciplined an attorney without warning or a chance to explain

alleged misconduct.      Cf. Plaza-Martínez, 747 F.3d at 14 (reversing

sanctions when "[t]he district court acted here without giving the

appellant any notice that it was considering sanctions or any

opportunity to tell her side of the story"); Lasar, 399 F.3d at

1113 (due process violation when district court imposed lifetime

ban on attorney's pro hac vice appearance and show cause order did

not clearly raise ban as a possibility).          Nor is this a case in

which    the    court   sanctioned   conduct   that     was   not   obviously

sanctionable.       Cf. Agosto-Vega, 731 F.3d at 65 (district court

cannot    "sanction     counsel   for   defying   the    court's    unstated

expectations").

               Ryan's assertion that the court was somehow required to

notify him that it was considering revocation before the October

24, 2012, evidentiary hearing confuses the imposition of monetary



(1st Cir. 1993) (per curiam) ("[T]he due process rights of an
attorney in a disciplinary proceeding do not extend so far as to
guarantee the full panoply of rights afforded to an accused in a
criminal case. Rather, an attorney facing discipline is entitled to
procedural due process, including notice and an opportunity to be
heard." (internal quotations and citations omitted)).

                                     -19-
sanctions under Fed. R. Civ. P. 30(d)(2) and the revocation of his

pro hac vice admission for misconduct under Local Rule 83.6(4).

The evidentiary hearing on October 24, 2012, was about monetary

sanctions for deposition misconduct under Fed. R. Civ. P. 30(d)(2)

brought to the court's attention on oral motion by defense counsel.

At that hearing, and without objection by Ryan, the court did

exactly what any court would do in such a situation: it heard out

all counsel, accepted the evidence offered by each counsel, and

then decided what happened at the deposition.             There was nothing

wrong with this procedure.

            Nor was it improper for the court to consider its factual

findings    adopted   in      resolving      the   discovery   dispute     when

subsequently deciding to revoke Ryan's admission. Courts regularly

rely   on   fact   findings    from   an     earlier   proceeding   when   the

principles of issue preclusion apply. See, e.g., Negrón-Fuentes v.

UPS Supply Chain Solutions, 532 F.3d 1, 7-8 (1st Cir. 2008);

González-Piña v. Rodríguez, 407 F.3d 425, 430 (1st Cir. 2005). And

Ryan makes no argument that those principles do not support such

reliance here.      Moreover, the record here shows that the court

allowed Ryan to file any additional evidence that he wished to

file, considered that evidence, and reconsidered its prior findings

de novo.    Ryan, in turn, requested no further hearing before the

court ruled. Nor can we fault the district court for rejecting the

later belated and perfunctory request for a further hearing.               When


                                      -20-
Ryan's counsel orally requested an evidentiary hearing at a motion

hearing one month after the revocation order, the court invited

Ryan to submit his request in writing and describe the evidence he

expected to produce during the hearing.         Ryan failed to follow the

court's     instructions    and   instead     submitted      an   eleven-page

memorandum of law with no responsive description. We find no error

in the denial of Ryan's perfunctory request.

            To the extent Ryan also argues that due process required

the judge to recuse himself or refer the pro hac vice matter to

another judge, Ryan is incorrect.          This is not a case in which the

cause for the disciplinary action taken by the judge is a personal

attack on that judge in circumstances in which reasonable observers

might regard the judge as having lost the ability to remain

detached.     See Mayberry v. Pennsylvania, 400 U.S. 455, 465-66

(1971).     Rather, this is a case in which the judge, in finding

facts necessary to resolve a discovery dispute, determined that

those same facts likely warranted further ramifications, gave Ryan

several   attempts   to    show   otherwise,    and   then    deliberatively

addressed and resolved the matter in a manner that was hardly

surprising or disproportionate.       See Liteky v. United States, 510

U.S. 540, 555 (1994) ("[O]pinions formed by the judge on the basis

of facts introduced or events occurring in the course of the

current proceedings, or of prior proceedings, do not constitute a

basis for a bias or partiality motion unless they display a deep-


                                    -21-
seated favoritism or antagonism that would make fair judgment

impossible.").        Nor, finally, could Ryan shop for judges simply by

suggesting in his briefing on the pro hac vice matter that the

judge was biased. See Isaacson v. Manty, 721 F.3d 533, 536, 539-40

(8th Cir. 2013) (holding no obvious error occurred when judge did

not sua sponte recuse herself from contempt proceeding against

party   who        accused    the   judge    "of     bigotry,   prejudice,   and

conspiracy").

           In sustaining the process afforded Ryan here, we are not

saying that process does not matter.                It does, and courts should

take care before levying a sanction as serious as pro hac vice

revocation.        See Agosto-Vega, 731 F.3d at 66 (reversing a sanction

order and noting "the importance of care and circumspection in the

exercise of the court's inherent sanction power").               We are saying,

instead, that the process was robust with many opportunities for

Ryan to present evidence and dispute the facts and the punishment.

That he did not timely ask for additional process below underscores

the adequacy of the district court's procedure.

C. Sufficiency of the evidence to support the sanctions

           We turn finally to Ryan's challenge on the merits of the

district court's rulings.           He argues that there was insufficient

evidence      of     his     misconduct     and    that   the   sanctions    were

disproportionate to any wrongdoing.                Ryan directs us to authority

from other circuits for the proposition that the standard of proof


                                          -22-
in   attorney   disciplinary       proceedings       ought    to     be   clear   and

convincing evidence.          See, e.g., Sealed Appellant 1 v. Sealed

Appellee   1,   211    F.3d   252,    254     (5th   Cir.    2000)    ("[A]ttorney

discipline proceedings require proof only by clear and convincing

evidence."). But see In re Barach, 540 F.3d 82, 85 (1st Cir. 2008)

("[T]he use of a preponderance of the evidence standard in bar

disciplinary proceedings does not offend due process.").                    He cites

no controlling First Circuit authority, nor can we find any.                       We

need not decide today whether the district court should have used

an   elevated   standard      of   proof    because    there       was    clear   and

convincing evidence to support the court's findings of Ryan's

misconduct.

           The most serious instances of Ryan's misconduct are

compellingly supported by the court reporter's testimony that a

notepad Ryan slid toward the witness had a note in addition to the

courthouse address.      If the court reporter was correct, then Ryan

lied to the court and submitted falsified evidence during the

evidentiary hearing when he denied writing a note and offered a

notepad without the writing that the court reporter had seen.                     The

court found the court reporter "wholly credible."                          Ryan now

responds   by   characterizing        the   court    reporter's       testimony    as

"addled"      and     "rife    with     interruptions,         confusion,         and

contradictions," but the court disagreed and "[d]istrict court

determinations of credibility are of course entitled to great


                                       -23-
deference."    Jennings v. Jones, 587 F.3d 430, 444 (1st Cir. 2009).

The court reporter may have been nervous after finding herself in

the unusual position of testifying, but we see no basis in the

transcript of her testimony to conclude that her testimony was

unreliable.     The court reporter testified consistently that Ryan

wrote something on his notepad and pushed it toward his client

while a question was pending, flipped the notepad over when defense

counsel accused him on the record, left the deposition room with

the notepad for less than a minute after the deposition was

suspended, reentered the room, and announced that the notepad was

available     for   examination.     Most   important,   she   testified

consistently that the top sheet of the notepad contained two

distinct pieces of writing before Ryan left the room but only one

piece of writing when he reentered, and that the altered notepad

was the one Ryan showed the court.

            Ryan makes much of the court reporter's admission that

she could not read the note Ryan wrote on the notepad or tell

whether Ryan's client could read his note, but in doing so he

entirely misses the point.     The court revoked Ryan's pro hac vice

status primarily because he lied and presented false evidence. And

in assessing Ryan's conduct in this context, it matters little

whether his client actually read the note.        See In re BellSouth

Corp., 334 F.3d 941, 951 (11th Cir. 2003) ("A court's inherent

power to disqualify an attorney . . . is rooted in concern for the


                                   -24-
integrity of the judiciary and the public's perception thereof. It

does not further those ends to punish only successful attempts at

tampering with the judicial process . . . ."). Moreover, given the

supported finding that he lied, it follows that he destroyed the

only evidence of what he actually wrote on the notepad.               Hornbook

spoliation principles dictate an adverse inference that he did

attempt to coach his witness.            See Blinzler v. Marriott Int'l,

Inc., 81 F.3d 1148, 1158-59 (1st Cir. 1996) ("When a document

relevant to an issue in a case is destroyed, the trier of fact

sometimes may infer that the party who obliterated it did so out of

a realization that the contents were unfavorable.").

              Ryan's account of the events and his actions during the

deposition do not inspire confidence in his truthfulness.               If all

he had written was the court address, why not flip over the notepad

and show defense counsel? Ryan's answer to this question (he would

have   done    so   if   asked)   only   dug   a   deeper   hole   because   the

transcript shows he was invited to do so, and he refused.

              We think it important, too, that Ryan's statements to the

court were not spontaneous.          This was not a fleeting moment of

weakness under pressure without premeditation, later recanted.

Ryan had four hours between the time the deposition was suspended

and the status conference during which to decide what to say to the

court about what he wrote on the notepad.             That he used that time




                                     -25-
in part to create a false document to present to the court

certainly works against him.

           Ryan   also    complains    that,    in    ordering   the    monetary

sanctions and issuing the order to show cause, the district court

cited   prior   conduct   by   Ryan    in    this    lawsuit   that    reflected

unfavorably on Ryan.      Specifically, Ryan had unilaterally added a

jury demand to an agreed and approved copy of an amended complaint

without notice to counsel or the court, he had threatened to use

publicity (and incorrect information) to publicly embarrass a third

party if the case did not settle, and he had included gratuitous

name-calling in a prior submission. Siupa v. Astra Tech, Inc., No.

10-10525-LTS, 2012 WL 5385681, at *1-3 (D. Mass. Oct. 31, 2012).

Ryan makes no argument that this conduct did not occur. Rather, he

argues that it was "no harm, no foul," that his client was entitled

to the jury trial he unilaterally sought to secure, that he was

"careless," and that the conduct in question was irrelevant to the

sanctions motion.     We disagree.       In exercising its discretion to

issue or not issue a sanction for misbehavior by counsel, the court

may certainly consider the extent to which counsel's misconduct is

aberrational.     That Ryan had already staked out a position at the

corner-cutting end of the spectrum weighed in the discretionary

selection of an appropriate sanction.                Nor should any lawyer

confuse the combative aggressiveness manifest in much of Ryan's

behavior with the professional resolve of an effective advocate.


                                      -26-
See American College of Trial Lawyers, Code of Pretrial and Trial

Conduct 3-8 (2009).

                             IV. Conclusion

             Reduced to its nub, this is a simple, but important case.

With notice, an opportunity to be heard, and ample, very convincing

evidentiary support, the district court found that Ryan falsified

evidence and lied point blank with premeditation to the court.

Rejecting no procedure timely requested by Ryan or required by due

process, and after further notice and opportunity to be heard, the

court decided to withdraw its permission that Ryan could appear as

counsel in this case.     Anyone who thinks it important that lawyers

not lie to judges would be surprised if the court had done

otherwise.    We therefore affirm the orders revoking Ryan's pro hac

vice admission and imposing monetary sanctions.




                                  -27-